            Case 3:18-cr-03187-BTM Document 47 Filed 09/09/21 PageID.167 Page 1 of 2

AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                   V.                                (For Offenses Committed On or After November 1, 1987)
              JOSE MORALES-SEVILLA(])
                                                                        CaseNumber:         3:18-CR-03187-BTM

                                                                     Elizabeth M. Barros
                                                                     Defendant's Attorney
REGISTRATION NO.                   07180-298

•·
THE DEFENDANT:
IZl admitted guilt to violation of allegation(s) No.        I

0 was found guilty in violation of allegation(s) No.      _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              I                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     September 8, 2021
                                                                     Date of Imposition of Sentence


                  Sep 09 2021
                                                                                     Y TED MOSKOW T
                                                                                    TATES DISTRICT JUD
                     s/ SuzanneA
           Case 3:18-cr-03187-BTM Document 47 Filed 09/09/21 PageID.168 Page 2 of 2
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JOSE MORALES-SEVILLA(!)                                                     Judgment- Page 2 of6
CASE NUMBER:               3: 18-CR-03187-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eight (8) Months concurrent to the sentence imposed in USDC-S/CA case 21cr1991-BTM              ~               .



                     .
                                                              Jl~~~
                                                              UNITED STATES        !STRICT JUDGE




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                              on
                                                                  -------------------
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:
                                                                                            .   ,.        . '
                                                                                                           ..,.
      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL


                                                                                                     3:18-CR-03187-BTM
